Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 22, 2019

                                            No. 04-19-00310-CV

                             IN RE ALTERMAN INC. and Gary Walters

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On May 14, 2019, relator filed a petition for writ of mandamus and an emergency motion
for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus. After considering the petition and the record, this court concludes relator is not entitled
to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.
P. 52.8(a). Relator’s motion for emergency relief is DENIED AS MOOT.

        It is so ORDERED on May 22, 2019.


                                                                     _____________________________
                                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI02751, styled Samuel Wright v. Alterman, Inc. and Gary Walters,
pending in the 438th Judicial District Court, Bexar County, Texas. The Honorable Antonia Arteaga signed the order
at issue in this proceeding.